Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-12, 14-17, 20-35, 37-50, 52-57, 59-61, and 63-69 were canceled. 
Claims 76-80 were added.
Claims 1-2, 13, 18-19, 36, 51, 58, 62 and 70-80 are pending.
Claims 19, 36, 51, 62, 72-73 and 76-77 were withdrawn from further consideration (see below).
Claims 1-2, 13, 18, 58, 70-71, 74-75, and 78-80 are under consideration. 

Election/Restrictions
Applicant’s election with traverse of species amino acid sequence of SEQ ID NO: 65, 66, 68 and 68 for the first, second, third, and fourth polypeptide, respectively, in the reply filed on 10 January 2022 is acknowledged.  This species election corresponds to PD-L1 X CD55 bispecific antibody. 
Claims 72-73 and 76-77 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 January 2022.  VL-CDR sequences of SEQ ID NO: 53-55 and VL sequence of SEQ ID NO: 6 in claims 72-73 are corresponding to light chain sequence of SEQ ID NO: 67 of BsMab v1 which is non-elected species (page 74-75 and 16 of instant specification; figure 24).  

Withdrawn Rejections 
Objection of the disclosure because they depict nucleic acid and/or amino acid sequences, which is not identified by sequence identification numbers in Figure 24, is withdrawn. Applicant amended the specification, thereby obviating this rejection/objection.   

Objections of Claim(s) 2-3, 13, 17-18, 58, 70-71 and 74-75 are withdrawn.  Applicant amended/canceled the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 1-2 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by WO2017/010874 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 1-2 under 35 U.S.C. 103 as being unpatentable over WO2017/106462 in view of US2015/0259408 A1 is withdrawn. Applicant amended the claim 1, thereby obviating this rejection/objection. 

Rejection of Claims 1-2 and 17-18 under 35 U.S.C. 103 as being unpatentable over WO2017/106462 in view of US2015/0259408 A1 as applied to claims 1-2 above, and further in view of US2015/0203580 and US2016/0287732 is withdrawn.  Applicant amended the claim 1, thereby obviating this rejection/objection.  

Rejection of Claim 1-3, 13 and 70-71 under 35 U.S.C. 103 as being unpatentable over WO2017/010874, US2008/0095766 and US2017/0320947 is withdrawn.  Applicant amended the claim 1 and provided persuasive argument about the difficulty of making a common light chain, thereby obviating this rejection/objection.  


Maintained / New Rejections Necessitated by Claim Amendments
Claim Objections
Claim(s) 78 is/are objected to because of the following informalities: “, respectively” should be added at the end of line 5, 8, 11 and 14. Appropriate correction is required.

Claims 74-75 and 79-80 are objected to as being dependent on rejected/objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 58 depends from claim 74 which is not a claim previously set forth. As mentioned in a quotation of 35 U.S.C. 112(d) above, a claim in dependent form shall contain a reference to a claim previously set forth. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 13, 18, and 70-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of bispecific antibody or antigen-binding fragment thereof comprising a first heavy chain variable region, a second heavy chain variable region, a first light chain variable region, and a second light chain variable region, wherein the first heavy chain variable region and the first light chain variable region associate with each other, forming a first antigen binding region that specifically binds to a first antigen, and the second heavy chain variable region and the second light chain variable region associate with each other, forming a second antigen binding region that specifically binds to a second antigen, wherein the binding affinity of the first antigen binding region when it binds to the first antigen is at least 100 times greater than the binding affinity of the second antigen binding region when it binds to the second antigen, wherein the first light chain variable region and the second light chain variable region are identical. Wherein (a) the first antigen is a cancer specific antigen and the second antigen is a T-cell specific antigen, or (b) the first antigen is a cancer specific antigen and the second antigen is a cancer associated antigen.
Instant specification disclosed a bispecific antibody binding to CD20 and CD3 comprising VH-CDRs of SEQ ID NO: 16, 17, and 18 for CD20 heavy chain, VH-CDRs of SEQ ID NO: 22, 23, and 24 for CD3 heavy chain, and VL-CDRs of SEQ ID NO: 28, 29, and 30 for common light chain (example 2, page 59-61).  Instant specification further disclosed two versions of bispecific antibodies binding to PD-L1 and CD55 (PD-L1/CD55 BsMab v1 and PD-L1/CD55 BsMab v2; page 71).  However, only a few species bispecific antibodies disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of bispecific antibodies broadly claimed in instant claims.  Instant claims encompass numerous bispecific antibodies binding to (a) any cancer specific antigen and any T-cell specific antigen, or (b) any cancer specific antigen and any cancer associated antigen, wherein the binding affinity of the first antigen is at least 100 times greater than the second antigen, and wherein the two light chains are identical. 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Response to Arguments
 In the response filed on 5 August 2022, Applicant argued, “Without agreeing with this rejection, and solely to advance prosecution to allowance, claim 1 has been amended to recite, in part, "wherein (a) the first antigen is a cancer specific antigen and the second antigen is a T cell specific antigen, or (b) the first antigen is a cancer specific antigen and the second antigen is a cancer associated antigen." Thus, the claim scope has been limited to specific combinations of antigen pairs. Applicant respectfully requests that the written description rejection of claim 1 and its dependent claims be withdrawn” (page 12 of 19).
Applicant's arguments have been fully considered but they are not persuasive. Although amended claim 1 recites “cancer specific antigen”, “T-cell specific antigen”, and “cancer associated antigen”, instant claim 1 still encompasses numerous antibodies binding to numerous combinations of any “cancer specific antigen”, “T-cell specific antigen”, and “cancer associated antigen”. Therefore, only a few species bispecific antibodies disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of bispecific antibodies broadly claimed in instant claims.
Furthermore, instant specification did not disclose bispecific antibody, wherein the binding affinity of the first antigen binding region is at least 100 times greater than the binding affinity of the second antigen binding region. Instant specification simply mentioned these bispecific antibodies at several locations (e.g. “In some embodiments, the binding affinity of the first antigen binding region when it binds to the first antigen is at least 100, 1000, or 10000 times greater than the binding affinity of the second antigen binding region when it binds to the second antigen” at page 2), but did not provide any experimental evidence or working examples showing the binding affinity difference of two antigen binding regions of CD20/CD3 bispecific antibody and PD-L1/CD55 bispecific antibody disclosed by instant specification. Simple mentioning is only considered as Applicant’s wish to obtain claimed antibodies with such properties. While instant specification disclosed that redesigned PD-L1 v2 antibody maintains similar affinity relative to wild type PD-L1 antibody and that redesigned CD55 antibody maintains about 30% - 35% of binding affinity relative to wild type CD55 antibody (Figure 25), it did not disclose that binding affinity of the first antigen binding region is at least 100 times greater than that of the second antigen binding region. Therefore, the instant specification does not provide adequate written description for claim limitation “binding affinity of the first antigen binding region is at least 100 times greater than that of the second antigen binding region” of instant claim 1.  


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643        

/Brad Duffy/Primary Examiner, Art Unit 1643